Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
	The examiner is in receipt of applicant’s response to restriction requirement mailed 3/8/2021, which was received 5/10/2021. Acknowledgement is made to the election of group II including claims 37-40, without traverse, the cancelation of claims 1-36 and the addition of claims 41-56. 

Election by Original Presentation
Newly submitted claims 41-47,53 and 54 are directed to species that are independent or distinct from the invention originally claimed for the following reasons: The features in each of the claims when combined with the dependent claims create a combination/subcombination that is usable together that will require further search and consideration into the divergent subject matter.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 41-47,53 and 54 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	
     Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 37-40,48-52,55,56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 37 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
37. (Currently amended) A method performed by a computing system, the method comprising:
receiving, from an error detection module, an error output describing a catalog error identified by the error detection module for a digital content item of a content catalog stored in memory comprising one or more memory devices;
categorizing the catalog error as belonging to a state selected from two or more states based on the error output;
when the state to which the catalog error is categorized is a first state:
programmatically applying an error fix to the content catalog for the digital content item to obtain a programmatically updated portion of the content catalog, storing the programmatically updated portion of the content catalog in a memory device of the computing system, and
providing a post-fix notification indicating the updated portion of the content catalog; and
when the state to which the catalog error is categorized is a second state: providing a pre-fix notification indicating the catalog error, receiving a user-directed error fix to the content catalog for the digital content item,
generating a user-directed updated portion of the content catalog based on the user-directed error fix, and
storing the user-directed updated portion of the content catalog in a memory device of the computing system.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features italicized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the catalog errors are identified, forwarded and corrected using standard computer devices to facilitate the activity, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “receiving, categorizing, determining, applying, generating and storing in the context of this claim encompasses advertising, and marketing or sales activities and following rules or instructions.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).

37. (Currently amended) A method performed by a computing system, the method comprising:
receiving, from an error detection module, an error output describing a catalog error identified by the error detection module for a digital content item of a content catalog stored in memory comprising one or more memory devices;
categorizing the catalog error as belonging to a state selected from two or more states based on the error output;
when the state to which the catalog error is categorized is a first state:
programmatically applying an error fix to the content catalog for the digital content item to obtain a programmatically updated portion of the content catalog, storing the programmatically updated portion of the content catalog in a memory device of the computing system, and
providing a post-fix notification indicating the updated portion of the content catalog; and
when the state to which the catalog error is categorized is a second state: providing a pre-fix notification indicating the catalog error, receiving a user-directed error fix to the content catalog for the digital content item,
generating a user-directed updated portion of the content catalog based on the user-directed error fix, and
storing the user-directed updated portion of the content catalog in a memory device of the computing system.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 37 are recited at a high level of generality (i.e. as generic computing hardware performing programmed operations on digital content) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of memory comprising one or more memory devices, detection module for a digital content, computing system and programmatically applying, are recited at a high-level of generality (i.e., as a generic computing devices or programing that process an content error) such that it amounts no more than mere instructions to apply the exception using a generic 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs.
Using rules to process errors in catalog content using rules (generating rule-based tasks for processing an insurance claim) Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1338 (Fed. Cir. 2013)
Reviewing and adjusting digital content by detecting and correcting errors in said stored document information resulting from automated digitizing” (see claim 33 of application 5,258,855; Content Extraction and transmission LLC v Wells Fargo Bank NA.
Analyzing digital data in the form of claim submissions and detecting errors for subsequent correction. Athenahealth, Inc v Carecloud Corp.
Correcting recognized words using contextual correcting parameters, Allvoice Developments US v Microsoft Corporation.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 37 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 48 and 55 are a method and system reciting similar functions as claim 37, and does not qualify as eligible subject matter for similar reasons.  
Claims 38-40,49-52 and 56 are dependencies of claims 37,48 and 55. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the digital content item of the content catalog is accessible to one or more client computing devices over a communications network, and
providing the programmatically updated portion or the user-directed updated portion of the content catalog to the one or more client computing devices over a communications network.
computing 
ranking the catalog error in an error review list among other catalog errors based on the error priority; and
providing the error review list having the catalog error ranked among the other catalog errors based on the error priority.
the error output includes a confidence score indicating a likelihood that the catalog error is accurately identified; and wherein the state is selected from the set of two or more states based on the confidence score.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Allowable Subject Matter
Claims 37-40,48-52,55,66 would be allo0wable should the USC 101 rejection be overcome. Independent claims 37,48 and 55 would be found allowable since the prior art of record does not fairly teach the independent claims as a whole.
Discussion of prior art of record:
(i) US PG PUB 20160092290 to Gersti teaches “Processing data errors in a data processing system, includes a computer receiving one or more patterns and a data set. The one or more patterns describe characteristics of an erroneous data record and are associated with a root cause. The root cause includes a description of a technical deficiency causing the data error in the erroneous data record. Responsive to the computer determining that a first set of data records in the received data set have characteristics that match a first pattern of the one or more patterns, the computer assigns the first set of data records of the received data set having characteristics that match the first pattern to a first error group” (abstract).
(ii) US PG PUB 20150142418 to Byron teaches “performing tabular data correction in a document. The mechanisms receive a natural language document comprising a portion of content and analyze the portion of content within the natural language document to identify an erroneous sub-portion comprising an erroneous or missing item of information. The mechanisms generate a semantic signature for the erroneous sub-portion and generate a query based on the semantic signature. The mechanisms apply the query to a knowledge base to identify a candidate sub-portion of content. The mechanisms correct the erroneous sub-portion using the identified candidate sub-portion of content to generate a corrected natural language document” (abstract).
(iii) US PG PUB 20130268494 to Tahiliani teaches “provide a data governance manager solution that addresses data governance functionality across operational systems, analytical systems, and master data hubs of an enterprise. Embodiments of the present invention allow a user to access and view operational, analytical, and master data. Embodiments of the present invention also allow a user to view data quality measuring processes that have been executed on the operational and analytical data. These data quality measuring processes are performed both in a staging area as well as on master data and provide a mechanism by which operational and analytical data is checked for compliance with pre-defined rules and standards of data quality” (para 0007).
(iv) US PG PUB 20060288285 to Lai teaches “The system can work either interactively or non-interactively, validating single documents or validating a number of them in a batch process. For an interactive process, a human operator controls the system through a user interface, feeding electronic documents to the system for validation. He can feed documents one at a time or have them fed through automatically and only get involved when a document is failed and needs correcting. The system processes a document and presents the results of its validation checks performed on the document to the operator via a user interface. The operator can then take appropriate corrective action on the contents of the document and pass it through the system again to confirm that all errors have been corrected and that no new errors have been introduced. After the current document has passed the validation checks, the next document can be passed to the system and the workflow is repeated. In the case of a batch process, the system can be given a listing of many electronic documents that it will then validate one by one, without the assistance of any human operator. For each document that is found to have validation errors, the system will highlight the document within the listing and produce a corresponding log of the validation errors for that document” (para 0068).
NPL
(v) Drabenstott et al teaches a means to identifying and correcting errors found in online catalogs.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).